Citation Nr: 0304251	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-34 244	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
lateral instability of the right knee, residuals of right 
knee injury.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to August 
1979.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating action of 
the Regional Office in Togus, Maine, which determined, in 
pertinent part, that new and material evidence had not been 
submitted to reopen a claim of service connection for a back 
disability and denied the veteran's claim for an increased 
rating for a service-connected right knee disability.  A 
notice of disagreement as to all issues decided in the May 
1993 rating decision was received in August 1993 and a 
statement of the case addressing those issues was issued in 
September 1993.  A substantive appeal was received from the 
veteran later that same month.  In February 1994, the veteran 
testified at a personal hearing at the RO; the transcript of 
that hearing is of record.

In November 1995, the veteran and his representative withdrew 
the veteran's substantive appeal as to all issues except 
those involving the claim for service connection for a back 
disorder and the claim for an increased rating for a service-
connected right knee condition.  Those issues were properly 
withdrawn and are no longer in appellate status.  See 
38 C.F.R. § 20.204(b), (c) (2002).  

In a January 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a back disorder and 
remanded the claim for increased rating.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court).  In October 1998, the 
Court granted a joint motion for remand, vacating the January 
1998 Board decision that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a back disorder, and remanding the matter for additional 
proceedings.  In August 1999, the Board remanded the case to 
the RO for further development.  

In an October 2000 rating decision, the RO recharacterized 
the veteran's service-connected right knee disability as 
post-traumatic osteoarthritis of the right knee, residual of 
right knee injury (continued as 10 percent disabling), and 
assigned a separate, additional 10 percent evaluation for 
lateral instability of the right knee, residuals of right 
knee injury, effective September 12, 2000.  

In a May 2001 decision, the Board determined that new and 
material evidence had been submitted and reopened the claim 
for service connection for a back disability.  The Board 
remanded to the RO that service connection claim, as well as 
the claims for increase, for additional development, which 
has been accomplished.  

However, closer scrutiny of the claims file reveals that the 
veteran has only continued his appeal on the claim for 
service connection for a back disability, and that the claim 
for an evaluation in excess of 10 percent for right knee 
instability.  In statements filed with the RO in October and 
December 2000, the veteran noted the recent RO decision, and 
clearly stated that indicated that he accepted the 10 percent 
"increase for painful motion" (referring to the 10 percent 
rating assigned for arthritis , but disagreed with the rating 
assigned for instability (he contended that he has moderate, 
rather than slight, instability) as well as with the 
continued denial of the claim of service connection for a 
back disability.  As such, the Board finds that the veteran 
has properly withdrawn his appeal with regard to the issue of 
entitlement to an increased rating for post-traumatic 
arthritis of the right knee and that issue is no longer in 
appellate status.  See 38 C.F.R. § 20.204(b), (c).  The 
appeal is now limited to issues set forth in the title page 
of this decision.  

As a final preliminary matter, the Board notes that the 
veteran responded to an April 2000 letter from the RO and 
submitted a completed Application for Increased Compensation 
Based on Unemployability.  To date, the RO has not taken any 
action on that claim.  Therefore, the claim for a total 
rating is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Although the medical evidence of record does not 
persuasively establish that a low back disability was 
incurred or aggravated in service, or that the veteran's low 
back disability was caused by service-connected knee 
disabilities, the record does include medical evidence 
indicting that the veteran's service-connected post-traumatic 
osteoarthritis and lateral instability of the right knee have 
likely aggravated the low back.  

3.  The veteran's right knee lateral instability results in 
no more than slight overall impairment; there has been no 
evidence of moderate or severe recurrent subluxation or 
instability.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for back disability resulting 
from aggravation by service-connected right knee disabilities 
are met.  38 U.S.C.A. §§ 1131, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected right knee lateral instability are not met.  
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A(West Supp. 2002); 38 
C.F.R. § 3.159(b),(c) (2002).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the May 1993 rating decision, September 1993 
statement of the case, numerous supplemental statements of 
the case, the Board's January 1998 and May 2001 decisions and 
August 1999 and May 2001 remands, the veteran has been 
furnished the pertinent laws and regulations governing the 
claims and the reasons for the denial.  In the October 2002 
supplemental statement of the case, the veteran was provided 
the text of 38 C.F.R. § 3.159 and informed of VA's duty to 
obtain evidence on his behalf.  Hence, the Board finds that 
he has been given notice of the information and evidence 
needed to substantiate the claims, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO letter of February 2002) has been afforded 
opportunities to submit such information and evidence.  In 
the February 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would attempt to obtain medical and employment records and 
would request other relevant records from any Federal agency.  
The veteran was informed of his duty to provide VA with 
enough information to identify and locate other existing 
records.  The veteran was also informed of the records that 
VA had been unsuccessful in obtaining.  Thus, the Board also 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of, the opportunity to present testimony at a 
hearing on appeal.  The veteran has submitted medical 
evidence in support of his claim, and the RO has undertaken 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claims, 
to include obtaining VA outpatient clinical records, 
requesting medical records from treating physicians or 
providers whom the veteran had identified and provided signed 
authorization, and arranging for the veteran to undergo 
examinations, most recently at the direction of the Board.  
The Board notes that the veteran has notified VA that he is 
in receipt of Social Security disability benefit and records 
pertaining to the award of such benefits have been obtained 
and associated with the claims file.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, that there is any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.




I.  Background

Service medical records are silent for any findings or 
complaints referable to a back injury.  In September 1977, 
the veteran presented with a history of injury to his right 
knee after bending over and picking up a laundry bag.  He 
reportedly developed a "snap" in his knee with pain along 
the medial side.  The impression was that of either a 
subluxating patella or a tear of the meniscus.  The report of 
an April 1979 separation examination noted a normal clinical 
evaluation of the spine and unequal deep tendon reflexes of 
the right knee.  

In a May 1979 statement, a private physician noted that the 
veteran had injured his right knee approximately one and a 
half years ago "when playing ball."  He reportedly twisted 
his knee and experienced occasional medial pain and buckling.  
The diagnosis was that of tendonitis, mostly of the abductor 
tendon; no treatment was necessary.  

Post-service medical records include VA examination reports, 
VA and private treatment records and statements from the 
veteran, both written and offered as testimony at a February 
1994 hearing at the RO.  

The report of a January 1980 VA examination included the 
veteran's denial of any pain or injury to his back and his 
report of a 1979 orthopedic consultation that revealed "some 
abnormalities."  On further examination by a different VA 
physician, the veteran reported a history of a fall "of some 
kind" during service in which he hurt his back.  Physical 
examination revealed an absent or diminished right knee 
reflex with some sensory symptoms in the distribution of L4 
which the examiner felt was likely the result of a small disc 
protrusion which had subsided leaving a deficit of only the 
knee reflex and sensory symptoms.  

In a December 1980 rating action, service connection was 
granted and a 10 percent evaluation assigned for a right knee 
disability, characterized as bursitis and tendonitis.  

The veteran initiated the present claim in March 1993.  
During a March 1994 VA examination, he reported that he fell 
off a loading dock in 1977, injuring his right knee and low 
back.  He also reported that he was seen on several occasions 
during service for residual back pain.  Following physical 
examination, the diagnoses included "?" herniated lumbar 
disc with possible degenerative disc disease. 

The veteran presented to a December 1996 VA examination with 
complaints of low back pain, the onset of which he related to 
a fall from a loading dock during service.  The examiner 
reviewed the veteran's pertinent history, including numerous 
back surgeries (laminectomy, discectomy, fusion).  Following 
physical examination, the diagnoses included status-post 
operative laminectomy and fusion for degenerative 
discs/herniated discs of the lumbar spine with continued 
severe symptoms.  The examiner commented that, if the history 
is accurate, the veteran's back condition is related to the 
injury he sustained in service and is associated with the 
injury to the right knee.  

In a May 1999 decision, the Social Security Administration 
(SSA) determined that the veteran was disabled, due primarily 
to his back condition, for the purpose of receiving benefits 
from that agency.  Records considered as part of that 
decision were obtained by the RO and associated with the 
record.  Findings reported as part of the SSA decision noted 
that the medical evidence established that the veteran had 
degenerative disc disease, status-post three back surgeries, 
with chronic pain and right knee pain.  

The veteran presented to an April 2000 VA examination of his 
right knee with complaints of daily discomfort, weakness from 
his leg giving out, fatigability and lack of endurance.  The 
examiner noted the veteran's history, including 
meniscectomies, most recently in 1999.  The veteran was noted 
to ambulate with a slight limp.  No overt laxity of ligaments 
was present; Lachman's test was negative.  The assessment was 
that of persistent right knee pain, status-post two partial 
meniscectomies with residuals of persistent pain and weakness 
of the right leg.  

The report of a September 2000 VA examination included the 
veteran's report of sustaining a right knee and low back 
twisting injury when loading laundry bags into trucks during 
service.  The veteran reportedly did not remember the 
circumstances of any in-service treatment for his back.  The 
examiner noted that the veteran was presently unable to work 
due to recurrent low back pain.  The examiner reviewed the 
claims file and noted that service medical records did not 
document a significant pattern for management and treatment 
for the veteran's low back at the time he injured his right 
knee or during the remainder of his service.  The examiner 
noted the statement from a private physician who associated 
the veteran's back condition with the service-connected right 
knee disability, but commented that the veteran's medical 
records do not support such a claim.  Physical examination of 
the right knee revealed 1+ effusion; the collateral ligaments 
were intact.  The veteran demonstrated 1+ anterior cruciate 
ligament laxity, positive drawer sign and positive Lachman's 
maneuver.  Following physical examination, the clinical 
impression was that of post-traumatic osteoarthritis of the 
right knee and status-post open reduction internal fixation 
L-3 through L-5 with residual right lower extremity 
radiculopathy.  The examiner opined that the veteran's 
spondylolisthesis was the primary reason that the veteran had 
undergone multiple back surgeries and that condition is 
unrelated to the service-connected right knee condition.  The 
examiner further commented, however, that the veteran's 
antalgic gait for his service-connected right knee condition 
can aggravate his nonservice-connected back condition.  

When the Board reviewed the veteran's appeal in May 2001, it 
was noted that there was medical evidence of a possible nexus 
between the veteran's service-connected right knee disability 
and his current back complaints, but no medical opinion of 
record which specifically addressed whether any current back 
disability originated in, or was aggravated during, service.  
The Board remanded the case to have the veteran undergo 
another VA examination and the opportunity to present such 
evidence.  

The underwent VA examination in May 2002, at which time the 
examiner reviewed the claims file and commented on the 
veteran's pertinent history.  The veteran related the history 
of his knee injury during service and reported that he also 
had some back pain at that time which was not documented in 
his service medical records.  Current complaints included 
periodic instability of the right knee, but the veteran did 
not wear a brace.  He complained of some pain and a "very 
small" degree of swelling.  With regard to his back, the 
veteran related the history of multiple surgeries and current 
complaints of "knife-like" pain in the back area.  He 
reported that he cannot stand or walk for more than two or 
three hours without sitting down.  On physical examination of 
the right knee, the examiner noted 1+ swelling.  The veteran 
demonstrated range of motion from minus 20 to 105 degrees,  
There was tenderness over the medial joint line.  The veteran 
did not have abnormal angulation on standing up.  He had good 
stability with a negative Lachman's and a negative anterior 
drawer.  

Following physical examination of the back and review of x-
ray studies of the back and right knee, the examiner's 
impression was that the veteran had mild-to moderate 
degenerative arthritis process involving the medical part of 
his right knee, with some swelling and tenderness and 
"very" restrictive range of motion.  As for the back, the 
examiner noted the veteran's history of three back surgeries 
and opined that the veteran's present back "difficulty" was 
incurred after service.  The examiner went on to say, 
however, that he things the veteran's service-connected right 
knee disability "has aggravated the back to some degree," 
but "DID NOT" primarily cause the veteran's back condition.  
(Emphasis in original).  The exact amount of aggravation of 
the back problems from the knee condition was thought to be 
"probably of a mild-to-moderate degree."  

VA treatment records dated from October 2000 include a 
notation of right knee pain, but no other findings.  

In a February 1998 statement, R. Scott Cowan, M.D., noted he 
was treating the veteran for a severe low back condition and 
the veteran had reported that he initially injured his back 
in a fall during service.  It was Dr. Cowan's opinion that 
the "such a fall would certainly be contributory to his 
subsequent back problems."  

In a March 1998 statement, Raymond D. Pierson, M.D., who had 
initially treated the veteran in February 1994, noted that 
the veteran reported that he injured his back when he fell 
from a loading dock during service.  It was Dr. Pierson's 
impression that, "based upon the history provided by [the 
veteran]," the veteran's current problems are related to the 
fall he sustained during service.   

II.  Analysis

A.  Service connection for low back disability

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury, to include the degree of additional 
disability resulting from aggravation of nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Although the veteran contends that he injured his back in 
service, the service medical records do not support a history 
as claimed by the veteran.  Such records include references 
to the injury to his right knee; however, the records 
detailing treatment for that injury do not include any 
mention of back complaints, and there is otherwise no 
notations of any back injury, complaints or findings. 
Significantly, the Board also notes that the separation 
examination included a normal clinical evaluation of the back 
and was silent for any findings, diagnoses or significant 
interval history with regard to the back.  

Evidence in support of the veteran's claim include the 
statements from Drs. Pierson and Cowan who both attribute the 
onset of the veteran's current back complaints to a fall he 
described in service.  Similarly, a December 1996 VA 
examination included that examiner's opinion that the 
veteran's back condition was related to the injury sustained 
in service.  Both the VA examiner and Dr. Pierson qualified 
their opinions somewhat by noting they were based on history 
as provided by the veteran (the VA examination report 
included the examiner's comment "if the history is 
accurate").  In offering the opinions, the physicians 
accepted the veteran's history.  The Board points out, 
however, that there is no credible evidence of such a back 
injury in service.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record Miller v. West, 11 
Vet. App. 345, 348 (1998).  

Evidence against the veteran's claim includes the May 2002 VA 
examiner's opinion, based on a review of the complete record, 
that the veteran's current back disability was incurred after 
service.  The Board finds that such opinion, which is 
actually based upon consideration and consistent with the 
objective contemporaneous service records, as well as the 
post-service medical evidence, is the most probative 
(persuasive) evidence on the question of direct service 
connection, and is thus entitled to more weight.  

Hence, the Board finds that the preponderance of the evidence 
is against a grant of service connection for a low back 
disability on a direct basis.  However, after reviewing the 
evidence of record, and affording the veteran the benefit of 
the doubt in the matter, the Board finds that service 
connection for low back disability, on a secondary basis, is 
warranted.  

The medical evidence does not tend to show that the veteran's 
back condition was directly caused by his right knee 
condition  In fact, the most recent VA examination 
specifically ruled out the right knee condition as a direct 
cause of the back disability.  However, the record does 
include medical evidence indicating that the low back 
disability has been made worse by service-connected right 
knee disability.  In this regard, the Board points out that 
the September 2000 VA examination included the examiner's 
observation that the veteran's antalgic gait, caused by his 
service-connected right knee condition, "can" aggravate his 
back condition.  Similarly, the May 2002 VA examination 
included the examiner's opinion, offered in direct response 
to a question posed by the Board remand, that the veteran's 
service-connected right knee disability "has aggravated the 
back to some degree."  Significantly, there is no contrary 
evidence of record.

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that secondary service 
connection for low back disability, resulting from 
aggravation by service-connected post-traumatic 
osteoarthritis and lateral instability of the right knee, is 
warranted.   

B.  Increased rating for instability 

The veteran contends that his service-connected right knee 
lateral instability is more severe than the current rating 
indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected right knee lateral 
instability is rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pertaining to impairment of the knee due to recurrent 
subluxation or lateral instability.  Under that code, a 10 
percent rating is warranted for slight impairment.  A 20 
percent rating is assigned in cases of moderate impairment 
and a 30 percent rating is warranted in cases of severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   

The words "slight", "moderate", and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6. 

A separate 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 is in effect for post-traumatic 
osteoarthritis.  As noted previously, the veteran has 
withdrawn his appeal with regard to an increased rating for 
the osteoarthritis.  As such, consideration of the claim on 
appeal will be limited to Diagnostic Code 5257.  

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for instability, While the 
record include the veteran's complaints of right knee pain, 
swelling and giving out, the medical evidence does not show 
that the veteran's right knee instability should be 
characterized as more than slight.  In April 2000, no overt 
laxity of ligaments was present and Lachman's test was 
negative.  In September 2000, the collateral ligaments were 
intact and the veteran demonstrated 1+ anterior cruciate 
ligament laxity, positive drawer sign and positive Lachman's 
maneuver.  Upon the most recent examination, the veteran 
complained of periodic instability, but did not wear a brace.  
While there was some swelling noted on examination, the 
examiner described the veteran's stability as "good," with 
a negative Lachman's and negative anterior draw sign.  

Thus, despite the veteran's assertions that a higher 
evaluation for instability is warranted, the medical findings 
do not more nearly approximate the criteria for at least the 
next higher, 20 percent, rating for overall moderate 
impairment.  It logically follows, then, that the criteria 
for the maximum 30 percent evaluation for severe instability 
likewise are not met.  The Board has considered the veteran's 
complaints of pain; however, because Diagnostic Code 5257 is 
not predicated on limitation of motion, functional loss due 
to pain is not a basis for assignment of a higher evaluation 
under that diagnostic code.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); Johnson v. Brown, 9 Vet. App. 7 (1996).  Hence, there 
is no basis for assignment of an increased schedular rating 
for the veteran's right knee disability.  

The Board further notes that the record does not present 
evidence sufficient to invoke the procedures for assignment 
of any higher evaluation on an extra-schedular basis, absent 
evidence that the veteran's right knee instability markedly 
interferes with employment (beyond that contemplated in the 
10 percent evaluation currently assigned), results in 
repeated hospitalization, or is otherwise so exceptional or 
unusual as to render application of the regular schedular 
standards impractical.  See 38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for lateral instability 
of the right knee must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is inapplicable to 
the increased rating issue currently under consideration.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.




ORDER

Service connection for back disability resulting from 
aggravation by service-connected right knee disabilities is 
granted.  

An evaluation in excess of 10 percent for lateral instability 
of the right knee, residuals of right knee injury, is denied.




		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

